DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaffer (US4928978A1).

Regarding to Claim 1, Shaffer teaches a seal system for a bearing compartment of a gas turbine engine comprising:
an annular seal element (Fig. 2, Prat 20);
a rotating component adjacent the seal element (Fig. 2, Part 10);
an annular rotating seal seat (Fig. 2, Part 26) in contact with the seal element to form a dry seal interface therebetween to separate an oil-wetted zone from a dry zone (Fig. 2, Abstract, Col. 2, Lines 49-61 teaches the function of Part 26 area), the annular rotating seal seat forming a dry zone annular space adjacent to the annular seal element and the rotating component (Fig. 2, Part 60 area, the examiner considered the part is formed between Part 64 and Part 58 under the broadest reasonable interpretation); and
the annular rotating seal seat having an oil return passageway (Fig. 2, Part 54) through the rotating seal seat to provide a communication path from the dry zone annular space outboard of the rotating component back to the oil-wetted zone (Abstract, Col. 2, Lines 49-61);
wherein the dry zone annular space is formed in part by an undivided recessed face between an inwardly facing shoulder and an outward facing shoulder of the annular rotation seal seat (Fig. 2, since the examiner considered the part is formed in specific location, it would still reflect the teachings under the broadest reasonable interpretation).

Regarding to Claim 2, Shaffer teaches the system, wherein the dry seal interface is formed in part by an annular ridge of the annular seal element (Fig. 2, Part 20 shows an annular ridges around Part 36 area).

Regarding to Claim 3, Shaffer teaches the system, wherein recessed face is planar in the absence of a flange between the inwardly facing shoulder and the outward facing shoulder of the annular rotating seal seat (Fig. 2, Part 60 area).

Regarding to Claim 4, Shaffer teaches the system, wherein the outward facing shoulder of the annular rotating seal seat defines a radius R1 and the inwardly facing shoulder defines a radius R2 (Fig. 2).

Regarding to Claim 5, Shaffer teaches the system, wherein the oil return passageway defines an inlet at an intersection between the outward facing shoulder of the annular rotating seal seat and the recessed face (Fig. 2, Part 54).

Regarding to Claim 6, Shaffer teaches the system, wherein an inward facing seal edge of the seal element defines a radius R3 between R1 and R2 (Fig. 2).

Regarding to Claim 7, Shaffer teaches the system, wherein the dry seal interface is formed in part by an annular ridge of the annular seal element, the annular ridge of the annular seal element defines a radial inner face outboard of the inward facing seal edge of the seal element (Fig. 2).

Regarding to Claim 8, Shaffer teaches the system, wherein the oil return passageway is one or an array of oil return passageways arranged about an engine central longitudinal axis, the oil return passageway angled with respect to the engine central longitudinal axis at an angle W from between 0-45 degrees (Fig. 2, Part 54 shows an angle to reflect the limitations).

Regarding to Claim 15, Shaffer teaches a method for communicating wept oil back to an oil-wetted zone in a bearing compartment of a gas turbine engine comprising:
locating an oil return passageway (Fig. 2, Part 54) in an annular rotating seal seat (Fig. 2, Part 26) to provide a communication path from a dry zone annular space outboard of a rotating component back to an oil-wetted zone (Fig. 2, Part 60 area, the examiner considered the part is formed between Part 64 and Part 58 under the broadest reasonable interpretation), the oil return passageway positioned to provide a pumping action at startup for weepage oil from an annulus in response to centrifugal action during engine operation (Abstract, Col. 2, Lines 49-61) wherein the dry zone annular space is formed in part by an undivided planar recessed face between an inwardly facing shoulder and an outward facing shoulder of the annular rotation seal seat (Fig. 2, since the examiner considered the part is formed in specific location, it would still reflect the teachings under the broadest reasonable interpretation)

Regarding to Claim 16, Shaffer teaches the method, wherein the oil return passageway pumps startup weepage oil back to the oil-wetted zone (Abstract, Col. 2, Lines 49-61).

Regarding to Clam 17, Shaffer teaches the method, wherein locating the oil return passageway is one of an array of oil return passageways arranged about an engine central longitudinal axis, the oil return passageway angled with respect to the engine central longitudinal axis at an angle W from between 0-45 degrees (Fig. 2, Part 54 shows an angle to reflect the limitations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US4928978A) in view of Kovacik (US2018/0045316 A1).

Regarding to Claim 9, Shaffer fails to explicitly disclose, but Kovacik teaches a system, wherein the oil return passageway is one or an array of oil return passageways arranged about an engine central longitudinal axis, the oil return passageway skewed at an angle T from between 0-45 degrees [Kovacik teaches a system comprises a seal seat (Kovacik, Fig. 3, Part 314, Fig. 1 shows an arrangement of the similar embodiment) with a passage (Kovacik, Fig. 3, Part 340), and at least a portion of the passage is skewed at an certain angle (Kovacik, Fig. 3, Part 348 area, Paragraph 38) to allow the oil have a longer dwell time (Kovacik, Paragraph 38).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaffer to incorporate the teachings of Kovacik to design the passage of the seal seat to be skewed in a certain angle in order to allow the oil have a longer dwell time (Kovacik, Paragraph 38).

Regarding to Claim 10, Shaffer teaches the system, wherein the oil return passageway is one or an array of oil return passageways arranged about an engine central longitudinal axis, the oil return passageway angled with respect to the engine central longitudinal axis at an angle W from between 0-45 degrees (Fig. 2, Part 54 shows an angle to reflect the limitations).

Shaffer fails to explicitly disclose, but Kovacik teaches a system, wherein the oil return passageway skewed at an angle T from between 0-45 degrees [Kovacik teaches a system comprises a seal seat (Kovacik, Fig. 3, Part 314, Fig. 1 shows an arrangement of the similar embodiment) with a passage (Kovacik, Fig. 3, Part 340), and at least a portion of the passage is skewed at an certain angle (Kovacik, Fig. 3, Part 348 area, Paragraph 38) to allow the oil have a longer dwell time (Kovacik, Paragraph 38).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaffer to incorporate the teachings of Kovacik to design the passage of the seal seat to be skewed in a certain angle in order to allow the oil have a longer dwell time (Kovacik, Paragraph 38).

Regarding to Claim 11, Shaffer teaches a seal system for a bearing compartment of a gas turbine engine comprising:
an annular seal element (Fig. 2, Prat 20);
a rotating component adjacent the seal element (Fig. 2, Part 10);
an annular rotating seal seat (Fig. 2, Part 26) in contact with the seal element to form a dry seal interface therebetween to separate an oil-wetted zone from a dry zone (Fig. 2, Abstract, Col. 2, Lines 49-61 teaches the function of Part 26 area), the annular rotating seal seat forming a dry zone annular space adjacent to the annular seal element and the rotating component (Fig. 2), the dry zone annular space is formed in part by an undivided planar recessed face between an inwardly facing shoulder and an outward facing shoulder of the annular rotating seal seat (Fig. 2, Part 60 area the examiner considered the part is formed between Part 64 and Part 58 under the broadest reasonable interpretation), the outward facing shoulder of the annular rotating seal seat defines a radius R1 and the inwardly facing shoulder defines a radius R2 (Fig. 2); and
the annular rotating seal seat having an oil return passageway (Fig. 2, Part 54) through the rotating seal seat to provide a communication path from the dry zone annular space outboard of the rotating component back to the oil-wetted zone (Abstract, Col. 2, Lines 49-61), each of the array of oil return passageways angled with respect to the engine central longitudinal axis at an angle W from between 0-45 degrees (Fig. 2, Part 54 shows an angle to reflect the limitations)

Shaffer fails to explicitly disclose, but Kovacik teaches a system comprising:
each of the array of oil return passageways angled with respect to the engine central longitudinal axis skewed at an angle T from between 0-45 degrees [Kovacik teaches a system comprises a seal seat (Kovacik, Fig. 3, Part 314, Fig. 1 shows an arrangement of the similar embodiment) with a passage (Kovacik, Fig. 3, Part 340), and at least a portion of the passage is skewed at an certain angle (Kovacik, Fig. 3, Part 348 area, Paragraph 38) to allow the oil have a longer dwell time (Kovacik, Paragraph 38).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaffer to incorporate the teachings of Kovacik to design the passage of the seal seat to be skewed in a certain angle in order to allow the oil have a longer dwell time (Kovacik, Paragraph 38).

Regarding to Claim 12, Shaffer in view of Kovacik teaches the modified system, wherein the oil return passageway defines an inlet at an intersection between the outward facing shoulder of the annular rotating seal seat and the recessed face (Shaffer, Fig. 2, Part 54).

Regarding to Claim 13, Shaffer in view of Kovacik teaches the modified system, Shaffer teaches the system, wherein an inward facing seal edge of the seal element defines a radius R3 between R1 and R2 (Shaffer, Fig. 2).

Regarding to Claim 14, Shaffer in view of Kovacik teaches the modified system, wherein the dry seal interface is formed in part by an annular ridge of the annular seal element (Shaffer, Fig. 2, Part 20 shows an annular ridges around Part 36 area), the annular ridge of the annular seal element defines a radial inner face outboard of the inward facing seal edge of the seal element (Shaffer, Fig. 2).

Regarding to Claim 18, Shaffer fails to explicitly disclose, but Kovacik teaches a method, wherein the oil return passageway is one or an array of oil return passageways arranged about an engine central longitudinal axis, the oil return passageway skewed at an angle T from between 0-45 degrees [Kovacik teaches a system comprises a seal seat (Kovacik, Fig. 3, Part 314, Fig. 1 shows an arrangement of the similar embodiment) with a passage (Kovacik, Fig. 3, Part 340), and at least a portion of the passage is skewed at an certain angle (Kovacik, Fig. 3, Part 348 area, Paragraph 38) to allow the oil have a longer dwell time (Kovacik, Paragraph 38).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaffer to incorporate the teachings of Kovacik to design the passage of the seal seat to be skewed in a certain angle in order to allow the oil have a longer dwell time (Kovacik, Paragraph 38).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 11, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

After reviewing the claimed language and the reference, the examiner considered Shaffer (US4928978A) can still reflect the teachings under different interpretation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747